Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 15-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claims are ambiguously constructed and indeterminate in scope because they purport to claim both a system and method.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 15-20 embrace or overlap two separate statutory classes of invention set forth in 35 U.S.C. 101 in a single claim.  A claim of this type is precluded by the express language of 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.  Each statutory class of claims must be considered independently on its own merits, see Ex parte Lyell (BdPatApp&Int) 17 USPQ2d 1548 Ex Parte Lyell.

Claims 1, 7 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “one or more configurable physical partitions that can be configured to provide access to a delivery compartment at the vehicle and that can be configured to prevent access to the delivery compartment; receive a notification that an item is ready for delivery to the vehicle; notify one or more authorized users that the item is ready for delivery to the vehicle; receive an activate command to activate delivery mode at the vehicle; subsequent to receiving the activate command, configure the one or more configurable physical partitions to provide external access to the delivery compartment; receive an indication that the item has been placed within the delivery compartment; and reconfigure the one or more configurable physical partitions to prevent external access to the delivery compartment.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitations done by a human but for the recitation of generic computer components under certain method of human activity under sales and business relations. That is, other than reciting “by one or more processors” and “memory” nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “receive”, “notify”, “receive”, “configure”, “receive” and “reconfigure” in the 
This judicial exception is not integrated into a practical application. In particular, the claims only recite four additional elements- a “processor”, “a memory device”, “wireless communication” and a “sensor” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 7 and 15 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-6, 8-14 and 16-20, further describe the identified abstract idea. In addition, the limitations of claims 2-4, 6, 14, 16, 18 and 20 define how the item is placed in a vehicle for delivery which further describes the abstract idea. The generic computer component of claims 5-6, 8-13, 17 and 19 (sensor memory, processor, device and camera) merely serve as the generic computer 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oz et al, referred herein as Oz (U.S. Patent Application Publication No. 2018/0240067).
As to claim 1, Oz teaches a method for receiving an item comprising: 
in response to an activate command, configuring one or more physical partitions in the vehicle to provide access to a delivery compartment; 
detecting that an item has been placed within the delivery compartment (para. 61, 79); 
notifying one or more authorized users of the detection (para. 60-61 and 125); 

As to claim 2, Oz teaches the method of claim 1 as discussed above.
Oz further teaches:
receiving a notification that the item is ready for delivery to the vehicle; notifying the one or more authorized users via that the item is ready for delivery to the vehicle; and receiving the activate command to activate delivery mode at the vehicle (para. 24, 61 and 119).
As to claim 3, Oz teaches the method of claim 2, as discussed above.
Oz further teaches: 
receiving the de-activate command to de-activate delivery mode at the vehicle (para. 125-126).
As to claim 4, Oz teaches the method of claim 1, as discussed above.
Oz further teaches:
wherein reconfiguring one or more physical partitions in the vehicle to provide access to a delivery compartment comprises reconfiguring one or more physical partitions in one of: a trunk, a backseat, a truck bed, or a cargo area (para. 24 and 31). 
As to claim 5, Oz teaches the method of claim 1, as discussed above.
Oz further teaches:

As to claim 6, Oz teaches the method of claim 1, as discussed above.
Oz further teaches: 
wherein detecting that an item has been placed within the delivery compartment comprises detecting selection of a switch at the vehicle (para. 63, 65 and 70).
As to claim 7, Oz teaches a vehicle comprising: 
one or more processors; system memory coupled to the one or more processors, the system memory storing instructions that are executable by the one or more processors; one or more configurable physical partitions that can be configured to provide access to a delivery compartment at the vehicle and that can be configured to prevent access to the delivery compartment; one or more sensors for sensing contents of the delivery compartment; the one or more processors configured to execute the instructions stored in the system memory to receive delivery of an item at the delivery compartment, including the following:receive a notification that an item is ready for delivery to the vehicle;  notify one or more authorized users via wireless communication that the item is ready for delivery to the vehicle (para. 3, 60-61 and 125); 
receive an activate command to activate delivery mode at the vehicle, the activate command received via wireless communication (para. 120-126); 
subsequent to receiving the activate command, configure the one or more configurable physical partitions to provide external access to the delivery compartment (para. 120-126); 

reconfigure the one or more configurable physical partitions to prevent external access to the delivery compartment (para. 120-126).
As to claim 8, Oz teaches the vehicle of claim 7, as discussed above.
Oz further teaches: 
the one or more processors configured to execute the instructions stored in the system memory to: notify the one or more authorized users via wireless communication that the item has been placed within the delivery compartment (para. 60-61 and 125); and 
receive a de-activate command to de-activate delivery mode at the vehicle, the de-activate command received via wireless communication; and wherein the one or more processors configured to execute the instructions stored in the system memory to reconfigure the one or more reconfigurable physical partitions comprise the one or more processors configured to execute the instructions stored in the system memory to reconfigure the one or more reconfigurable physical partitions in response to the de-activate command (para. 124-126).
As to claim 9, Oz teaches the vehicle of claim 8, as discussed above.
Oz further teaches: 
wherein the one or more processors configured to execute the instructions stored in the system memory to receive a de-activate command to de-activate delivery mode at the vehicle comprises the one or more processors configured to execute the instructions stored in the system memory to receiving an indication that a setting was selected at a switch (para. 63, 65 and 70).
As to claim 10, Oz teaches the vehicle of claim 7, as discussed above.
Oz further teaches: 
wherein the one or more processors configured to execute the instructions stored in the system memory to 
As to claim 11, Oz teaches the vehicle of claim 7, as discussed above.
Oz further teaches:
further comprising the one or more processors configured to execute the instructions stored in the system memory to prior to reconfiguring the one or more reconfigurable physical partitions: activate a switch at the vehicle, the switch having a setting for indicating that the one or more reconfigurable partitions are to be reconfigured for delivery mode; and detect that the setting was selected at the switch (para. 63, 65 and 70).
As to claim 12, Oz teaches the vehicle of claim 7, as discussed above.
Oz further teaches:
wherein the one or more processors configured to execute the instructions stored in the system memory to receive an indication that the item has been placed within the delivery compartment comprises the one or more processors configured to execute the instructions stored in the system memory to receive sensor data from the one or more sensors, the sensor data indicating that the item has been placed in the delivery compartment (para. 61 and 79).
As to claim 14, Oz teaches the vehicle of claim 7, as discussed above.
Oz further teaches:
wherein the vehicle is one of: a car, a truck, a bus, or a van (para. 44 and 82).
As to claim 15, Oz teaches a vehicle, the vehicle including a communication system and a remotely controllable delivery compartment, a method for receiving delivery of an item at the vehicle, the method comprising: 

activating a delivery mode at the vehicle to partition a compartment of the vehicle to accept delivery of the item; receiving the item in the compartment para. 26 and 44); 
receiving a delivery acknowledgement signal indicating that the item was delivered to the vehicle (para. 24 and 61).
As to claim 16, Oz teaches the method of claim 15, as discussed above.
Oz further teaches: 
wherein activating a delivery mode at the vehicle comprises granting restricted access to the compartment for delivery of the item (para. 124-126).
As to claim 17, Oz teaches the method of claim 15, as discussed above.
Oz further teaches:
wherein receiving a delivery signal comprises receiving a delivery signal from a remote device associated with an entity delivering the item, the entity selected from among: a person or a robot (para. 119-120).
As to claim 18, Oz teaches the method of claim 15, as discussed above.
Oz further teaches: 
wherein activating a delivery mode at the vehicle comprises granting access to the compartment for delivery of the item by performing one or more of: unlocking the compartment and partitioning the compartment from other compartments at the vehicle (para. 124-126).
As to claim 19, Oz teaches the method of claim 15, as discussed above.
Oz further teaches:
wherein receiving a delivery signal at the vehicle comprises receiving a delivery signal from a delivery service device in proximity to the vehicle (para. 48-49 and 52).
As to claim 20, Oz teaches the method of claim 15, as discussed above.
Oz further teaches:
wherein receiving a delivery signal at the vehicle comprises receiving a delivery signal from a delivery service dispatch system when the item is in proximity to the vehicle (para. 48-49 and 52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oz et al, referred herein as Oz (U.S. Patent Application Publication No. 2018/0240067) in view of Bhatt, (U.S. Patent Application Publication No. 2015/0227882).

As to claim 13, Oz teaches the vehicle of claim 7, as discussed above.
Oz further teaches:
wherein the one or more processors configured to execute the instructions stored in the system memory to receive an indication that the item has been placed within the delivery compartment 
receive a de-activate command from the device via wireless communication, the de-activate command instructing the vehicle to de-activate delivery mode at the vehicle (para. 124-126).
Oz does not teach:
send a video stream from a camera to a device associated with at least one of the one of more authorized users, the camera included in the one or more sensors; and receive a de-activate command from the device via wireless communication, the de-activate command instructing the vehicle to de-activate delivery mode at the vehicle.
	However, Bhatt teaches:
send a video stream from a camera to a device associated with at least one of the one of more authorized users, the camera included in the one or more sensors; and receive a de-activate command from the device via wireless communication, the de-activate command instructing the vehicle to de-activate delivery mode at the vehicle (para. 41 and 82).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to end a video stream from a camera in Oz as taught by Bhatt. Motivation to do so comes from the knowledge well known in the art that sending a video stream would confirm the delivery of the package and prevent any theft or lost items.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEINA ELCHANTI/Examiner, Art Unit 3628